Citation Nr: 0507603	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-18 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left knee disorder.

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1995 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).  That decision denied service 
connection for disorders of both the left and right knees.

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for a left knee disorder 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not reasonably show that the veteran 
has a currently diagnosed left knee disorder that had its 
origins during service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
March 2004, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence which had been obtained and considered.  The SOC and 
SSOC also included the requirements which must be met to 
establish service connection.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered 
November 6, 2000, before the enactment of VCAA.  Obviously, 
VA could not have informed the veteran of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.

In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in March 2004 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a VA examination, and 
the examination report includes an opinion regarding the 
cause of his disability.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his  
post service VA examination reports.  

The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

II.  Factual Background

Service medical records indicate that the veteran reported 
pain in his knees with physical activity on his March 1999 
report of medical history, which was completed in conjunction 
with the veteran's separation examination.  Service medical 
records are otherwise silent with regard to complaints, 
findings or treatment associated with the left knee.

A September 2000 VA examination report noted that the 
veteran's complaints associated with his knees began in 1997.  
The veteran reported that his right knee was always worse 
than his left.  The diagnosis was possible chondromalacia of 
the patella of the left knee.

An October 2002 statement from T.A., the veteran's Platoon 
Sergeant from 1996 to 1997, indicated that T.A. had observed 
the veteran complaining about "issues" with his knees.  He 
indicated that the veteran asked for time to go to the 
infirmary, which request was denied by the veteran's NCOs.

An April 2003 VA examination report noted that the veteran 
was seen for an evaluation of his left knee.  The examiner 
reviewed the veteran's claims folder and medical records, and 
reported pertinent findings in the examination report.  The 
veteran reported that there was no history of injury to the 
left knee.  He stated that he had a nonspecific dull, aching 
pain.  The examiner noted that the examination of the 
veteran's left knee was "completely normal."  He stated 
that the diagnosis of the veteran's left knee would have to 
be limited to "patellofemoral pain syndrome without evidence 
of intra-articular pathology."  The examiner indicated that  
he could not, at that time, find any "evidence of disability 
or functional impairment as related to his symptoms."  He 
noted that it could "be argued that with deep knee bending, 
stooping, squatting, he has some discomfort which would 
indicate very minor impairment on the basis of pain, without 
evidence of structural abnormality, instability, 
incoordination, fatigability or weakness."  Finally, the 
examiner concluded that the "current findings related to the 
veteran's left knee are totally unrelated to his military 
service."

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran claims that he has a left knee disorder.  Service 
medical records do not indicate treatment for a left knee 
disorder, although the March 1999 report of medical history 
does note reports of knee pain.  However, because the record, 
as currently developed, does not sufficiently document a 
clinically ascertainable chronic disability of the left knee, 
which can be etiologically related to a complaint of knee 
pain noted during service, this portion of the veteran's 
appeal is being denied.  It should be explained that a 
finding of a currently existing chronic disability requires a 
showing of underlying, objective signs of structural 
pathology.  Such signs have not been shown under the facts of 
this case.

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability, there can be no valid claim.  See 
e.g. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Circ. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The portion of the 
VCAA eliminating the concept of a well-grounded claim did not 
in any way alter the basic statutory requirement that there 
must be a present disability before service connection may be 
granted.  See 38 U.S.C.A. § 1110.

The Board notes the April 2003 VA examination report that 
specifically noted there was not any "evidence of disability 
or functional impairment as related to his symptoms."  The 
examiner did diagnose patellofemoral pain syndrome and note 
some mild impairment on the basis of pain.  The Board 
specifically notes that pain alone is not a disorder for 
which service connection may be granted.

In reaching this decision, the Board has considered the lay 
contentions of the veteran.  However, as the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, his assertions as to the existence, nature 
and etiology of the veteran's current diagnoses are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable in this 
instance.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for a left knee disorder is 
denied.


REMAND

Service medical records reflect that the veteran complained 
of pain in his knees on a March 1999 report of medical 
history form.  Moreover, an October 2002 statement from the 
veteran's Platoon Sergeant, T.A. noted that the veteran 
complained of pain in his knees during service.

A September 2000 VA examination report refers to right knee 
surgery, which the veteran underwent in February 2000 after 
sustaining an injury.  In his May 2000 claim, the veteran 
reported that he had obtained treatment for his right knee at 
the La Jolla VAMC.  Medical records related to such treatment 
have not been obtained.  

Furthermore, the veteran has contended that his February 2000 
injury, though sustained after service, occurred because of 
weakness in his right knee that began during service.  While 
the September 2000 VA examination report documents a 
diagnosis of the right knee and reflects the veteran's 
contentions, no opinions are offered with regard to such 
contentions or the etiology of the veteran's right knee 
disorder.  The April 2003 VA examiner noted that the veteran 
had a "history of significant difficulties with his right 
knee."  However, the examiner went on to state that he was 
not asked to offer an opinion with regard to the right knee 
at that time, so no opinions regarding the etiology of his 
right knee disorder were offered.  A new examination is being 
requested to obtain such an opinion.

Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain all treatment 
records from the La Jolla VAMC pertaining 
to treatment for a right knee disorder.

2.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of the veteran's 
right knee disorder.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any element of the veteran's 
current right knee disability may be 
attributed to his period of service.  The 
examiner is asked to provide a rationale 
for any findings noted.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


